Citation Nr: 0211592	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death, including due to tobacco use and/or nicotine 
dependence acquired in service.  

2.  Entitlement to service connection for nicotine dependence 
and lung cancer, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  He served in combat during World War II; and 
his awards and decorations include the Purple Heart.  He died 
in February 1998.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the cause of 
the veteran's death.  

In February 2001, the Board remanded the case to the RO for 
further development.  The Board is satisfied that the 
requested development on the issue of entitlement to service 
connection for the cause of the veteran's death has been 
accomplished and will address the merits of the claim in this 
decision.  However, the RO did not adjudicate the issue of 
entitlement to service connection for nicotine dependence and 
lung cancer for the purpose of accrued benefits as directed.  
Hence, that issue will be addressed in the Remand portion of 
this decision.  The Board notes that, although this issue 
would be considered inextricably intertwined with the issue 
of entitlement to service connection for the cause of the 
veteran's death, in light of the Board's decision, there has 
been no prejudice to the appellant.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained and 
the duties to inform and assist have been met. 

2.  The veteran's death certificate reflects that he died in 
February 1998, and that the immediate cause of death was 
metastatic lung cancer.  

3.  Service-connection has been established for residuals of 
a gunshot wound to the left knee and thigh, rated 10 percent 
disabling.  

4.  The veteran served in combat and his statement regarding 
his smoking history is credible.  

5.  Competent clinical evidence of record establishes that 
the veteran's nicotine dependence began due to smoking in 
service. 

6.  Competent clinical evidence of record establishes that 
smoking due to the veteran's nicotine dependence caused the 
veteran's fatal lung cancer.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001).  

2.  The cause of the veteran's death, lung cancer, was 
incurred as the result of service-connected nicotine 
dependence.  38 U.S.C.A. §§ 1110, 1154(b), 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

After reviewing the claims file, the Board finds that there 
has been compliance with the notice/assistance provisions of 
the new statute with regard to the issue before the Board.  
Reasonable attempts were made to secure the veteran's service 
medical records, and his post-service medical records, and 
his terminal hospitalization reports.  The appellant has not 
identified any outstanding evidence that would aid her claim.  
The necessary opinions have been obtained.  Accordingly, the 
Board finds that the record as it stands is complete and 
adequate for appellate review.  

Additionally, the appellant and her representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for establishing entitlement to 
the benefits sought.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and the prior Board 
remand have advised her of the information and evidence 
necessary to support her claim.  Hence, there has been 
compliance with VA's notification requirements under the 
VCAA.  Under the circumstances of this case, another remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001); Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (2001).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Where a veteran served 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  

Current law dictates that service connection may not be 
granted for a disability claimed on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West Supp. 2001).  This statute, however, applies 
only to claims filed after June 9, 1998.  Since the 
appellant's claim for benefits due to disability claimed as 
arising from the veteran's use of tobacco in service was 
filed before June 1998, (the veteran's claim was received in 
January 1998, and her claim was received in March 1998) the 
Board must consider the law as it existed at that time.  

As noted above, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Prior to the 
effective date of 38 U.S.C.A. § 1103, a VA General Counsel 
opinion held that where a claimant can establish that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., that 
damage done to a veteran's lungs by in-service smoking gave 
rise to lung cancer, service connection may be established 
for the lung cancer, without reference to section 3.310(a).  
On the other hand, where the evidence indicates a likelihood 
that a veteran's disabling illness had its origin in tobacco 
use subsequent to service, but the veteran developed a 
nicotine dependence during service which led to continued 
tobacco use after service, the issue then becomes whether the 
illness may be considered secondary to the service-incurred 
nicotine dependence, and any resulting disability or death 
may be service-connected on that basis pursuant to section 
3.310(a).  See VAOPGCPREC 19-97.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a) 
(2001).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2001).  For a service-connected disability to be 
a contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2001).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the appellant's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's death certificate shows that he died in 
February 1998, due to metastatic lung cancer.  Service 
medical records do not show, and the appellant has not 
argued, that the veteran's lung cancer began in service.  The 
medical records also do not show that the cancer was 
diagnosed within one year of his discharge.  Consequently, 
service connection for lung cancer on either a direct or 
presumptive basis has not been established.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The appellant currently asserts that 
the veteran became nicotine dependent in service, which 
caused or contributed materially to cause his lung cancer; 
and she relies on 38 C.F.R. § 3.310 and VAOPGCPREC 19-97 in 
support of her claim.  

In an August 2001 opinion, a VA oncologist reviewed the 
veteran's records and opined that smoking was the likely 
etiology of the veteran's lung cancer.  Statements from the 
veteran's private physician, W.S., MD, support this 
conclusion.  Furthermore, the death certificate shows that 
the cause of the veteran's death was metastatic lung cancer.  
Hence, the medical evidence supports a finding that the 
veteran's smoking caused his lung cancer and his lung cancer 
caused his death.  Hence, the critical question in this case 
becomes whether or not the veteran's nicotine dependence 
began in service.  

Use of tobacco in service may be established by lay evidence.  
However, medical evidence is required to show that nicotine 
dependence was acquired in service.  Prior to his death, the 
veteran provided a statement which related that he 
occasionally smoked prior to service, but once he entered 
active duty, he began to smoke regularly.  He smoked for 43 
years before he finally quit.  In a November 1998 affidavit, 
a personal friend stated that he was acquainted with the 
veteran prior to service and knew that he did not smoke prior 
to service.  A statement from the veteran's son attests to 
the fact that he recalled that the veteran smoked a pack of 
Pall Mall unfiltered cigarettes a day until he quit in 1980.  

The terminal hospitalization reports do not discuss nicotine 
dependence.  In an April 1998 letter, F.J.G., MD, remarked 
that he had no knowledge of the veteran's smoking habits or 
of any other addiction.  In a November 1998 letter, W.S., MD 
also stated that he had no knowledge of the veteran's 
nicotine dependence.  However, W.S., MD, opined in an October 
1999 letter, after a review of the veteran's records, and 
based on the veteran's recollection relative to his smoking 
history, that it appeared the veteran's cigarette dependence 
began in service.  In a September 2000 follow-up letter, 
W.S., M.D., offered he was unable to locate a previously 
provided deposition with regard to the veteran's smoking 
history, and that, as such, he was unable to offer a medical 
opinion regarding when the veteran's nicotine dependence 
began, nor provide any evidence as to whether the veteran's 
lung cancer was caused by his smoking during service or his 
subsequent years of smoking.  In his August 2001 memorandum, 
the VA oncologist noted that there was no documentation 
regarding tobacco smoking in the veteran's service medical 
records, but that a clinical record dated in July 1997, prior 
to the veteran's death, noted the veteran had a history of 
smoking for more than 43 years.  

The veteran entered active duty in 1943 and he quit smoking 
in 1980.  Since that time span covers only 37 years, it is 
clear that, as acknowledged, the veteran smoked prior to 
service.  However, a friend has attested to the fact that he 
did not know the veteran to smoke prior to service so the 
veteran's assertion that he smoked only occasionally prior to 
service may reasonably be accepted as true.  Furthermore, it 
is well known that cigarettes were provided to servicemen 
during World War II; hence, it is also reasonable to accept 
the veteran's assertion that he began to smoke regularly in 
service.  Nevertheless, the veteran was competent to provide 
observations relative to his smoking history.  

Nicotine dependence was not diagnosed in service.  Further, 
it was not a common practice to report a serviceman's smoking 
history on his separation examination.  However, the Board 
finds that the absence of such information is not dispositive 
in this case.  Rather, the October 1999 and September 2000 
treating physician's letters noted above referenced a 
clinical diagnosis of nicotine dependence, and the October 
1999 statement provided a clinical opinion as to the date of 
its onset.

The Board notes that the Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence," 
and a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, in the instant 
case, the Board finds that a physician would only be able to 
address the question of the veteran's nicotine dependence 
based on his smoking history.  The veteran has passed away; 
no further evidence may be obtained from him.  As noted 
above, the veteran was competent to provide observations 
relative to his smoking history.  In his October 1999 
statement, the private physician formulated a clinical 
opinion as to the onset of the veteran's nicotine dependence 
based on credible smoking history by the veteran reported 
prior to his death, as well as review of clinical records.  
As such, the clinical opinion offered therein constitutes 
competent medical evidence.  It has not otherwise been 
determined within a reasonable degree of certainty whether 
the veteran's lung cancer was due to smoking in service, or 
due to his post-service smoking; and the opinions of all the 
physicians involved reflect this quandary.  As discussed 
above, prior to his death, the veteran provided a credible 
report of his smoking history in service, as well as the 
revelation that he smoked occasionally prior to service.  The 
other lay evidence in the file tends to support his 
assertion; and there is no evidence to the contrary.  
Moreover, the veteran was a decorated combat veteran who was 
wounded in action, and his claims of regularly smoking and 
becoming addicted to nicotine during service are consistent 
with the circumstances, conditions, or hardships of his 
service.  See 38 U.S.C.A. § 1154(b) (West 1991).  

In view of the foregoing, the Board finds that clinical 
evidence of record establishes that the veteran's smoking in 
service caused nicotine dependence which resulted in his 
fatal lung cancer.  38 C.F.R. § 3.310(a).  Service connection 
for the cause of the veteran's death is warranted.  

ORDER

Service connection for the cause of the veteran's death is 
granted.  


REMAND

In the February 2001 Remand, the Board directed the RO to 
adjudicate the issue of entitlement to service connection for 
nicotine dependence and lung cancer, for the purpose of 
accrued benefits, and issue a rating decision.  However, the 
RO did not comply with this directive.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and 
further remand is mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is remanded for the following:  

The RO should adjudicate the issue of 
entitlement to service connection for 
nicotine dependence and lung cancer, for 
the purpose of accrued benefits, and 
provide the appellant with a rating 
action.  If the action is unfavorable, 
she should be advised of her appellate 
rights, including what steps she must 
take in order to perfect an appeal on the 
matter if she wishes it to be considered 
by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified; however, he is advised that she has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

